DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 7/19/2022 is acknowledged. Claims 103 and 110 are each amended to add a colon (:) in line 1.
Claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 are under examination.
Please see the section on “Claim Interpretation” set forth at pages 2-4 of the Office action mailed 01/19/2022, hereby incorporated.  

Rejections Maintained
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at p. 7 that the Office acknowledges that (1) the recited raw p-values and FDR multiplicity adjusted p-value are associated with a particular food and (2) certain specific food preparations disclosed in the instant application are characterized by having a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of < 0.10), thus the claim limitations are fully disclosed in the specification and clear to the skilled artisan.


This argument has been fully considered, but is not found persuasive. Applicant appears to be citing to the “Claim Interpretation” section set forth at pages 2-4 of the Office action mailed 01/19/2022 in asserting that the Office “acknowledges” the recited raw p-values and FDR multiplicity adjusted p-value are associated with a particular food. The instant specification discloses that certain specific food preparations are characterized by having a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of < 0.10. Applicant has not, however, addressed the lack of clarity of the limitations, which merely state a function without providing any indication about how the function is performed or what structure the claimed product must have in order to achieve the function of having a certain p-value. The recited function might be achieved/impacted by numerous factors specific to the use of the product itself, such as the particular patient being tested and how the food preparations are obtained and immobilized. This is rendered further unclear by the fact that the claims are drawn to a product and not a method. Insomuch as Applicant appears to be arguing that the skilled artisan can refer to the specification (Table 2, pages 27-29), Applicant is reminded that claims are to be complete in themselves, and not incorporate by reference to tables in the specification (see MPEP 2173(s).

Applicant argues at pages 8-9 that a “depression test kit panel consisting of a plurality of distinct depression trigger food preparations, wherein the plurality of distinct depression food preparations includes at least eight food preparations selected from the group consisting of the recited list” is clear, citing reasoning from In re David T. Pelz. Applicant appears to argue that the “consisting of” language refers to the plurality and the “includes” language refers to eight food preparations chosen from the recited list. 

This argument has been fully considered, but is not found persuasive. First, Pelz concerned “consisting essentially of”, which limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention, whereas, “consisting of” excludes any element, step, or ingredient not specified in the claim (see MPEP 2111.03(II)(III)). This passage of the MPEP instructs that “consisting essentially of” is construed as equivalent to “comprising” for the purpose of applying prior art. Thus, the fact patterns are not the same between Pelz and the instant case.
Second, the instant specification does not provide an interpretation of the term “includes”. Therefore, it is appropriate to use the plain meaning of the term and the MPEP for guidance. The MPEP instructs that “includes” is synonymous with “comprises”, and therefore constitutes open language (see MPEP 2111.03(I)). The term “plurality” is not defined in the instant specification, but the plain meaning is merely a state of being plural (i.e., more than one). A synonym is a “majority” or a “preponderance” (see the website downloaded 09/21/2022 from https://www.merriam-webster.com/thesaurus/plurality). The issue with the plurality including at least eight food preparations is that it is not limited to the list recited in the claims. Thus, the skilled artisan having a carrier with eight of the food preparations from the list, but additional food preparations that are not on the list would not know if he or she were infringing upon the instant claims. Thus, the scope of the claims is not clear. The claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171).

Regarding claims 110, 111, 113 and 114, Applicant argues at pages 9-10 that while claim 110 does not specify a fixed value for the recited plurality, it does recite a minimum number of food preparations, namely six, and therefore is not indefinite.

This argument has been fully considered, but is not found persuasive. A careful reading of the claim as currently construed indicates that while at least 70% of the plurality (0.7x) comes from the list, 30% can come from elsewhere. As with above, the skilled artisan having a carrier with six of the food preparations from the list, but additional food preparations that are not on the list would not know if he or she were infringing upon the instant claims. See p. 16 of the Office action mailed 01/19/2022 for a suggestion of how to overcome this rejection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 2, 4, 5, 10, 20, 24, 101-109 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record and the following. 

Response to Arguments
Applicant argues at p. 11 that every species encompassed by the claimed invention need not be disclosed in the specification, citing Utter v. Hiraga and In re Wertheim. Applicant asserts at p. 12 that the Office has acknowledged an actual reduction to practice of the claimed invention, and therefore, a person of ordinary skill in the art would recognize that Applicant was in possession of the claimed invention at the time of filing.

This argument has been fully considered, but is not found persuasive. Applicant’s arguments do not address the issue raised at pages 17-21 in the Office action mailed 01/19/2022. The issue is that the claims, drawn to a product, recite a genus of distinct depression trigger food preparations which are described in terms of functional language, which is defined by a process, namely that the plurality or all of the food preparations each have a particular raw p-value (<0.07 or <0.05) or a particular FDR multiplicity adjusted p-value (<0.10. or <0.08). The specification lacks any disclosure of a core structure, such as a particularly required preparation, combination or panel of the depression trigger food preparations that would be common to all species of the genus encompassed by the claim, demonstrating the recited p-values. There is no way to confirm what preparations would be attributed to, or result in, the claimed p-values or FDR adjusted multiplicity p-values, since p-value is not a characteristic of the preparation itself, but rather is a variable dependent on factors such as the population being tested. This is illustrated in at p. 3 (paragraph [0008]) of the instant specification: “the average discriminatory p-value is determined by a process, which includes comparing assay values of a first patient test cohort that is diagnosed with or suspected of having Depression with assay values of a second patient test cohort that is not diagnosed with or suspected of having Depression” (emphasis added by examiner). The specification does not describe the structure-function correlation or relationship such that one skilled in the art can readily envision which foods possess the recited p-values.
In the instant case, the recitation of function alone, namely a particular p-value or FDR adjusted multiplicity p-value, in the claims is little more than a wish for possession and does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does ‘‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1, 2, 4, 5, 10, 24, 101, 102, 110, 111, 113 and 114 under 35 U.S.C. 102(a)(1) as being anticipated by Dantini (20050255533—reference H on IDS filed 07/20/2020) is maintained for the following reasons.

Response to Arguments
Applicant argues at pages 13-14 that the Office acknowledges that the recited p values are associated with a particular food and certain food preparations and “are characterized by the claim recited properties”, therefore “it also follows that certain specific food preparations…are not characterized by the claim recited properties”. Applicant argues that because claim 1 requires that “the plurality of distinct depression trigger food preparations each have [the recited p values]” (emphasis added by Applicant), Dantini cannot anticipate the claim because it does not teach each and every element of the claim. 

This argument has been fully considered, but is not found persuasive. Applicant cites the Office action mailed 01/19/2022 at pages 2 and 3 (lines 17-18 and 19-22) to assert the Office’s interpretation of the claims, but Applicant’s characterization misconstrues. Turning to the Office action mailed 01/19/2022, p. 2 merely reprints the text of claim 1 in its entirety for convenience. The cited portion of lines 17-18 at p. 3 explains that the specification at Table 2 (27-29) discloses p-values associated with a particular food. These portions of the specification were cited in order to explain the Office’s claim interpretation, which is set forth in the paragraph bridging pages 3 and 4 of the Office action mailed 01/19/2022. The claim interpretation actually states that while the claims encompass food preparations selected from the list recited in the claims, the term “includes”, which is open language, encompasses food preparations not on the recited lists. The issue is that the claims are not limited to the list of food preparations recited in the claims.

Applicant argues at p. 14 that Dantini does not reach a depression kit panel as recited in claim 110. 

This argument has been fully considered, but is not found persuasive. As noted above, the MPEP instructs that “includes” is synonymous with “comprises”, and therefore constitutes open language (see MPEP 2111.03(I)). The term “plurality” is not defined in the instant specification, but the plain meaning is merely a state of being plural (i.e., more than one) and synonym is a “majority” or a “preponderance”. The issue with the plurality is that it is not limited to the list recited in the claims. Further, a careful reading of the claim as currently construed indicates that while at least 70% of the plurality (0.7x) comes from the list, 30% can come from elsewhere. Incidentally, Applicant notes that claim 110 is amended, however, the amendment is grammatical in nature, adding only a colon (:) after “consisting of”. 

The rejection of claims 1, 2, 4, 5, 10, 24, 102-111, 113 and 114 under 35 U.S.C. 102(a)(1) as being anticipated by Suga et al. (20120058497) is maintained for reasons of record and the following.

Response to Arguments
At pages 15-16, Applicant reiterates the argument that the Office acknowledges that the recited p values are associated with a particular food and certain food preparations and “are characterized by the claim recited properties”, therefore “it also follows that certain specific food preparations…are not characterized by the claim recited properties”. Applicant argues that because claim 1 requires that “the plurality of distinct depression trigger food preparations each have [the recited p values]” (emphasis added by Applicant), Suga cannot anticipate the claim because it does not teach each and every element of the claim.

This argument has been fully considered, but is not found persuasive. Since Applicant reiterates the same argument as set forth at pages 13-14, the response herein is essentially the same. Applicant cites the Office action mailed 01/19/2022 at pages 2 and 3 (lines 17-18 and 19-22) to assert the Office’s interpretation of the claims, but Applicant’s characterization misconstrues. Turning to the Office action mailed 01/19/2022, p. 2 merely reprints the text of claim 1 in its entirety for convenience. The cited portion of lines 17-18 at p. 3 explains that the specification at Table 2 (27-29) discloses p-values associated with a particular food. These portions of the specification were cited in order to explain the Office’s claim interpretation, which is set forth in the paragraph bridging pages 3 and 4 of the Office action mailed 01/19/2022. The claim interpretation actually states that while the claims encompass food preparations selected from the list recited in the claims, the term “includes”, which is open language, encompasses food preparations not on the recited lists. The issue is that the claims are not limited to the list of food preparations recited in the claims.

Applicant reiterates the argument at p. 16 that Suga does not reach a depression kit panel as recited in claim 110. 

This argument has been fully considered, but is not found persuasive. Since Applicant makes the same argument at p. 16 as was made at p. 14, the response is essentially the same. The MPEP instructs that “includes” is synonymous with “comprises”, and therefore constitutes open language (see MPEP 2111.03(I)). The term “plurality” is not defined in the instant specification, but the plain meaning is merely a state of being plural (i.e., more than one) and synonym is a “majority” or a “preponderance”. The issue with the plurality is that it is not limited to the list recited in the claims. Further, a careful reading of the claim as currently construed indicates that while at least 70% of the plurality (0.7x) comes from the list, 30% can come from elsewhere. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 1, 2, 4, 5, 10, 20, 24, 101, 102 110, 111, 113 and 114 under 35 U.S.C. 103 as being unpatentable over Dantini (20050255533—cited above) in view of Grier (EP 556745) is maintained for reasons of record and the following.

Applicant argues at p. 17 that the invention is based on the surprising discovery of test kit panels that can be used to identify specific food items which can be eliminated from a patient’s diet in order to reduce or alleviate depression symptoms. At pages 17 and 18, Applicant reproduces independent claims 1 and 110, emphasizing in claim 1 “consisting of” and the wherein clause stating that the plurality of food preparations each have the recited p-values and emphasizing in claim 110 that 70% of the plurality is selected from the recited risk. At p. 18, Applicant argues that Dantini does not teach or suggest the test panel of claim 1 because it includes numerous food preparations that do not fall within the scope of the claims. At pages 18-19, Applicant asserts that the Office acknowledged that Dantini only teaches an ELISA in which only 27% of the plurality are selected from the list. 

These arguments have been fully considered but are not found persuasive. First, independent claims 1 and 110 are interpreted as encompassing food preparations not recited in the claims. Specifically, while the claims encompass food preparations selected from the list recited in the claims, the term “includes”, which is open language, encompasses food preparations not on the recited lists. Applicant is arguing limitations not present in the claims. Second, regarding the “surprising discovery”, evidence of unexpected results must be commensurate in scope with the claims (seem MPEP 716.02(d)). Since independent claims 1 and 110 are not limited to the lists recited in the claims, any assertion of unexpected results is not commensurate in scope with the claims. The ELISA by Dantini discloses 24 foodstuffs that overlap with the lists recited in claims 1 and 110, it meets the limitation of the claims. Regarding claim 110, only the lower limit of the plurality is defined, namely the plurality must contain at least 6 foodstuffs from the list, therefore the upper limit of 0.7(plurality) is undefined. Further, as noted above, only 70% of the plurality must be chosen from the list, which means 30% of the list can be chosen from elsewhere. Applicant is arguing limitations not present in the claims.

Applicant argues at p. 19 that the person having ordinary skill in the art would not rely upon Grier because it teaches optimal concentrations of fungi, mold, plant and animal allergens. 

This argument has been fully considered, but is not found persuasive. Since Dantini does not teach how to prepare food extracts as recited in instant claim 20, Grier was relied upon for its teaching of how to process aqueous extracts (see examples 1 and 3-11 of Grier at pages 8-12). In addition to common environmental allergens, Grier also teaches wheat protein allergens (see abstract; also Table 1 at p. 12), thus the person having ordinary skill in the art would appreciate that the processing of the aqueous protein extracts would be similar. Grier does not represent a teaching against the instant claims. 

Applicant argues at pages 20-21 that Suga does render the claims obvious because it not teach the recited p-values, nor does it teach that at least 70% of the plurality of food preparations are selected from the recited list in claim 110. 

These arguments have been fully considered but are not found persuasive. First, the recited p-value or FDR multiplicity adjusted p-value is interpreted not as an intrinsic property of the food preparations or the kit themselves, but rather to a method of carrying out the measurements using the food preparations immobilized to the solid carrier in the kit. The p-values, which are the result of carrying out a method disclosed in the specification, do not limit the structure of the recited kits. Second, independent claims 1 and 110 are interpreted as encompassing food preparations not recited in the claims. Specifically, while the claims encompass food preparations selected from the list recited in the claims, the term “includes”, which is open language, encompasses food preparations not on the recited lists. Applicant is arguing limitations not present in the claims. Third, regarding claim 110, only the lower limit of the plurality is defined, namely the plurality must contain at least 6 foodstuffs from the list, therefore the upper limit of 0.7(plurality) is undefined. Further, as noted above, 30% of the plurality can be selected from other foodstuffs. 

Applicant argues at p. 22, 1st paragraph that Dantini do not disclose the recited p-values.

This argument has been fully considered, but is not found persuasive. Regarding the limitations of claims regarding the p-values, the p-value or FDR multiplicity adjusted p-value is interpreted not as an intrinsic property of the food preparations or the kit themselves, but rather to a method of carrying out the measurements using the food preparations immobilized to the solid carrier in the kit. The method is not claimed, however.

Applicant argues at pages 22-23 that without the knowledge of the surprising results obtained by Applicant in their disclosed methods, one having ordinary skill in the art would not have known to select the five Vojdani antigens cited by the Office. Further, Applicant asserts the Office has provided no reason for the selection of these five antigens.

These arguments have been fully considered but are not found persuasive. Claim 103 recites only that 2 of the food preparations be selected from the recited list. Vojdani discloses:
[0037] “Oils, fats, and their products” include, but is not limited to, butter.
[0038] “Grains and grain products” include, but are not limited to, barley, buckwheat, malt, oat, rice, rye, and wheat.

These two sentences in the discussion of common dietary antigens disclose two of the foodstuffs recited in claim 103. One having ordinary skill in the art would merely be selecting two common antigens from a finite list of common dietary antigens. The prior art of Vojdani points the person having ordinary skill in the art directly towards these common antigens. Further, regarding the “surprising discovery”, evidence of unexpected results must be commensurate in scope with the claims (seem MPEP 716.02(d)). Since independent claims 1 and 110 are not limited to the lists recited in the claims, any assertion of unexpected results is not commensurate in scope with the claims.

Double Patenting
The rejections of the instant claims as being unpatentable based upon the ground of nonstatutory double patenting are maintained. These rejections are as follows:
The rejection of claims 1, 2, 4-6, 10, 20, 24 and 101, 102, 110, 111, 113 and 114 over claims 1-5 of U.S. Patent No. 10,309,970 (the reference patent) in view of Dantini (20050255533—cited above).
The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/218,054.
The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 15, 17, 127 and 134-144 of copending Application No. 16/441,902. 
The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/218,054.
The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 20, 24 and 101-113 of copending Application No. 16/171,154.
The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 20, 24 and 101-113 of copending Application No. 16/170,969.
The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24, 101-111 and 113 of copending Application No. 16/131,281.
The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24 101-111, 113 and 114 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-114 of copending Application No. 16/124,473.
The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, 99, 100, 102-104 and 110 of copending Application No. 15/759,088.
The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 on the ground of nonstatutory double patenting as being unpatentable over claims 3-6, 10, 20, 24, 104-107 and 109-132 of copending Application No. 16/013,821.
The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 on the ground of nonstatutory double patenting as being unpatentable over claims 6, 10, 20, 24, 104-107, 109-111 and 113-135 of copending Application No. 16/013,774.
The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 10, 16, 20, 22, 24, 26-28, 30, 34, 42, 44, 46, 48, 54, 60 and 62 of copending Application No. 17/000,102.

Response to Arguments
Note: Applicant has consolidated the arguments to all of the obviousness-type double patenting rejections.

	Regarding the rejection over claims 1-5 of US Patent No. 10,309,970 in view of Dantini, Applicant argues at pages 24-25 that the examiner should consider her own claim interpretation, citing p. 2 of the Office action mailed 01/19/2022. Applicant argues that because claim 1 requires that “the plurality of distinct depression trigger food preparations each have [the recited p values]” (emphasis added by Applicant), Dantini cannot anticipate the claim because it does not teach each and every element of the claim.


This argument has been fully considered, but is not found persuasive. Turning to the Office action mailed 01/19/2022, p. 2 merely reprints the text of claim 1 in its entirety for Applicant’s convenience. The claim interpretation, which is set forth in the paragraph bridging pages 3 and 4 of the Office action mailed 01/19/2022, actually states that while the claims encompass food preparations selected from the list recited in the claims, the term “includes”, which is open language, encompasses food preparations not on the recited lists. The issue is that the claims are not limited to the list of food preparations recited in the claims.
See also the rejection under 35 USC 112(a) and (b), above, which explain that the recited p-values cannot be an inherent characteristic of the claimed kits; rather, they are values arrived at through a process. The recited p-values are variables dependent on factors such as the population being tested and not characteristics of the preparations themselves. This is illustrated in at p. 3 (paragraph [0008]) of the instant specification: “the average discriminatory p-value is determined by a process, which includes comparing assay values of a first patient test cohort that is diagnosed with or suspected of having Depression with assay values of a second patient test cohort that is not diagnosed with or suspected of having Depression” (emphasis added by examiner). The claims are drawn to products (kits); thus, Applicant is arguing limitations not present in the claims.

At pages 26 and 27 of the arguments Applicant exemplifies co-pending reference application 16/124,473), arguing that the person having ordinary skill in the art would have no motivation or reason to remove five trigger food preparations from the claims of the ‘473 application in order to arrive at the claimed invention. 

This argument has been fully considered but is not found persuasive. The claims of the ‘473 application, which require thirteen trigger food preparations, are more narrowly construed than the instant claims, which require only eight trigger food preparations. Because the claims of the ‘473 application are narrower than the instant claims, they anticipate the instant claims. There is no requirement for the person having ordinary skill in the art to “remove five trigger food preparations”.  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649